Per, Curiam,
In their bill, appellants pray for: 1st, dissolution of the co-partnership ; 2d, decree for an account; 8d, injunction restraining defendant from receiving or collecting the partnership moneys, etc.; 4th, appointment of a receiver; and 5th, other relief.. The onty.subject that appears to have been considered on the hearing which preceded the decree of December 24, 1894, appealed from, was the appointment of a receiver. While the phraseology of the decree would appear to indicate undue haste and improvident action on the part of the court, in refusing to make the appointment, an examination of the record does not warrant any such conclusion. We are not convinced that, in the circumstances, the action of the court was not entirely proper. Such appointments rest in the sound discretion of the court; and, in exercising.such discretion,'it proceeds cautiously and is governed by a view of the whole circumstances of the case. No positive or unvarying rule can be laid down as applicable to all cases. If there be no danger to the property and nothing to show the necessity or expediency of appointing a receiver, none should be appointed : Kerr on Receivers, pp. 4, 5, 9; Bispham’s Eq., sec. 577.
In view of all the circumstances, as they appear to us from the record, we cannot say that the refusal of the court was not an exercise of sound discretion. One of the circumstances that was doubtless considered by the court was the fact that the copartnership in question would expire by its own limitation *617on the 28th of December, 1894, only four days after the date of the decree.
Appeal dismissed with costs to be paid by appellants.